PER CURIAM.
Affirmed on authority of Bundy v. State, 455 So.2d 330 (Fla.1984) and Wilson v. State, 436 So.2d 908 (Fla.1983). In regard to the autopsy photographs admitted in the instant case, we have reviewed them pursuant to Leach v. State, 132 So.2d 329 (Fla.1961), cert. denied, 368 U.S. 1005, 82 S.Ct. 636, 7 L.Ed.2d 543 (1962), and section 90.403, Florida Statutes (1983), and have determined that their admission into evidence, if error, was harmless in the instant case.
AFFIRMED.
COBB, C.J., and DAUKSCH, J., concur.
COWART, J., concurs specially with opinion.